Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 11 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation of a first through fourth “fuel cell stack.” In line 15 of claim 1, and replete throughout the dependent claims, are recitations regarding “fuel cell stack module(s).” There is insufficient antecedent basis for these limitations in the claims. Applicant is required either positively recite and describe a “fuel cell stack module” or to correct all recitations to conform with the name used in the positive recitation of this limitation.

3 recites the limitation "the motor controllers" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (7,637,334) in view of Maslov et al. (2004/0263099). In regard to claim 1, Kaneko discloses an electric vehicle comprising a first motor, a second motor, a third motor and a fourth motor (Fig. 1, items 55 – 58) mounted to individually rotate a first wheel, a second wheel, a third wheel and a fourth wheel of the vehicle, respectively (Fig. 1, items 65 – 68), a fuel cell stack (Fig. 1, item 50) connected to the motors so as to supply power to the motors (column 3, lines 54 – 56) a battery pack for supplying power to the first motor, the second motor, the third motor and the fourth motor (Fig. 1, item 22), a main controller for controlling the first motor, the second motor, the third motor and the fourth motor, the cell stack and the battery pack (Fig. 1, item 20), and a tank for supplying hydrogen gas to the fuel cell stack module (Fig. 1, items 31 – 33).
In regard to claim 4, Kaneko discloses wherein each motor is supplied with main power from the fuel cell stack and selectively supplied with power from the battery pack (while Kaneko does not specifically state what the power stored in the power storage battery [22] is used for, Official Notice is taken that it is old and well known in the art to use of the power held in a battery of an electric vehicle to power the motors of the electric vehicle).
	Kaneko does not disclose the use of four fuel cells associated with four motors. In regard to claim 1, Maslov discloses an electric vehicle comprising a first motor, a second motor, a third motor and a fourth motor mounted to individually rotate a first wheel, a second wheel, a third wheel and a fourth wheel of the vehicle, respectively (Fig. 1, unnumbered wheels and wheel motors),and a first fuel cell stack, a second fuel cell stack, a third fuel cell stack and a fourth fuel cell stack independently connected to a respective motor so as to supply power to the first motor, the second motor, the third motor and the fourth motor, respectively (paragraph 605).
In regard to claim 5, Maslov discloses wherein the main controller is provided to supply power to each motor through the battery pack when a fast load response is required or when supply of peak power is required (paragraph 608).
In regard to claim 8, Maslov discloses wherein the main controller is provided to perform charging of the battery pack by regenerative braking of each motor when a charged amount of the battery pack falls below a predetermined value (paragraph 483).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the individual motor/fuel cell pairs for each wheel, as taught by Maslov, to the electric vehicle of Kaneko, in order to provide smaller, separate fuel cell installations, thus decreasing overall heat generated (Maslov paragraph 661) and improve vehicle dynamics by increasing placement flexibility of the smaller, separate fuel cells (Maslov paragraph 662).

s 2 – 3 and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (7,637,334) in view of Maslov et al. (2004/0263099) as applied to claims 1, 4 – 5, and 8 above, and further in view of Ozaki (9,126,599). 
In regard to claim 11, Maslov discloses wherein the main controller is provided to individually adjust the output of the first motor, the second motor, the third motor and the fourth motor so that the efficiency of the power modules is maximized and the fuel consumption is minimized (paragraph 611).
Kaneko in view of Maslov does not disclose individual inverter/motor controllers for each motor. In regard to claim 2, Ozaki discloses an electric vehicle, wherein an inverter, a motor controller and a power controller are independently provided for each wheel (Figs. 1 and 5, items 22, 28, and 29), and wherein a main controller is provided to integrally control each of the motor controller and the power controller (Fig. 1, item 21).
In regard to claim 3, Ozaki discloses wherein each of the motor controllers and the power controllers is synchronized with the main controller (column 7, lines 34 – 57).
In regard to claim 9, Ozaki discloses wherein the main controller is provided to individually adjust the output of the first motor, the second motor, the third motor and the fourth motor (column 7, lines 34 – 57).
In regard to claim 10, Ozaki discloses wherein the main controller is provided to individually adjust the output of the first motor, the second motor, the third motor and the fourth motor according to driving situations and road environments (column 7, lines 34 – 57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the individual motor controls of Ozaki, to the electric vehicle of Kaneko in view of Maslov, in order to increase stability and safety of the vehicle when an individual motor has an abnormality of function (Ozaki column 1, line 61 to column 2, line 3).

s 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (7,637,334) in view of Maslov et al. (2004/0263099) as applied to claims 1, 4 – 5, and 8 above, and further in view of Lee (10,166,879). Kaneko in view of Maslov does not disclose high and low voltage batteries. In regard to claim 6, Lee discloses wherein the battery pack comprises a high voltage battery used for driving the motor and a low voltage battery for supplying power to peripheral devices (Fig. 1, items 100 and 110).
In regard to claim 7, Lee discloses wherein the main controller is provided to perform charging of the battery pack through power generation means when a charged amount of the battery pack falls below a predetermined value (Fig. 2 & column 3, lines 38 – 53).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the high and low voltage batteries of Lee to the electric vehicle of Kaneko in view of Maslov in order to enable long term operation of a peripheral device, i.e. the black box, without interruption of peripheral device use (Lee column 1, lines 52 – 61).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Amanuma (7,118,119) discloses a vehicle with electric motors;
Jeon et al. (8,016,061) disclose a hybrid fuel cell vehicle with multi-power source and multi-drive system;
Kentley-Klay (9,802,661) discloses a quadrant configuration of robotic vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/Primary Examiner, Art Unit 3618